Citation Nr: 0638726	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  03-34 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for depression


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from October 1973 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The veteran testified at a hearing before the undersigned in 
September 2006.  At that hearing, the veteran stated that he 
had additional medical evidence to submit. He was advised to 
submit any such evidence, or a request for an extension, 
within 60 days.  As no additional evidence has been submitted 
and the 60 day waiting period has expired, the Board will 
proceed to review the veteran's claim.


FINDING OF FACT

The veteran's depression was not manifested during service or 
for many years after service and is not otherwise related to 
service.


CONCLUSION OF LAW

The veteran's depression was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1112, 1137, 5107 (West 2002); 38 C.F.R.
 §§ 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence  in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a February 2002 letter, the RO notified the veteran of the 
evidence required to substantiate a claim for service 
connection.  This letter also explained VA's duty to assist 
with the development of his claim and informed him what 
evidence VA would obtain on his behalf and what evidence VA 
would assist him in obtaining.  The veteran was informed that 
he would ultimately be responsible for obtaining any evidence 
not in the possession of the federal government.  The 
February 2002 letter also notified the veteran that he should 
submit any relevant evidence in his possession.

The RO provided the veteran with notice of provisions 
regarding establishing an effective date and disability 
rating in March 2006.  The Board finds that all notice 
required by VCAA have been furnished to the appellant and the 
requirements of the duty to assist have been satisfied.

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran in  the 
development of this claim.  The veteran's service medical 
records and relevant post-service VA and private treatment 
records have been obtained and associated with the claims 
file.   The veteran also had a hearing in which he presented 
testimony regarding this claim.


A VA examination was not required in this case.  A medical 
opinion or examination is required when such an examination 
or opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006).  
In this case, as the evidence does not establish that 
depression manifested during service or that the claimed 
disability may be associated with an event of service, a 
medical examination is not necessary to decide the claim.

II.  Analysis of Claim

The veteran seeks service connection for depression, which he 
contends began during service.   

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service. 38 U.S.C.A. §§ 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, 
including psychoses, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran argues that his depression is related to service.  
Specifically, the veteran contends that he was involuntarily 
discharged from service for failure to adapt to military life 
and that his involuntary discharge shows that he had 
depression during service.

The service medical records are negative for any diagnosis or 
treatment of depression.  The service medical records reflect 
that the veteran was noted to have anxiety in November 1973.  
At that time, he reported using LSD in October of 1973 and 
heroin six months earlier.  However, the August 1974 
separation examination reflects no diagnosis of a psychiatric 
condition, and a July 1974 report of medical history 
indicates that the veteran denied depression or excessive 
worry.  

The evidence in this case includes VA and private medical 
records dated from 1997 to 2005.  There is no evidence that 
depression was diagnosed within one year of separation from 
service.  A diagnosis of depression is first shown in VA 
medical records dated in 2001.  

VA medical records reflect treatment for several conditions, 
including depression, bipolar affective disorder, substance 
abuse and chest pain.  These records do not provide any 
evidence of a nexus between the veteran's service and his 
depression.  According to a September 2003 VA outpatient 
medical record, the veteran reported that he had a history of 
depression of 15 to 20 years in duration.  He reported a 
history of suicide attempts.  He complained of sleep 
disturbances.  Another VA outpatient record shows that the 
veteran reported the he had depression related to buying cars 
and loaning them out for drugs.  

In testimony at his hearing and in statements submitted in 
support of his appeal, the veteran alleges that his 
depression began during service.  During his hearing, the 
veteran testified that his family noticed a difference in his 
behavior within a year of separation from service.  As the 
veteran is not a medical professional, his assertions are 
insufficient to provide a nexus between the veteran's service 
and his depression.    Evidence that requires medical 
knowledge must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

After careful review of the record, the Board concludes that 
there is a preponderance of the evidence against the 
veteran's claim for service connection for depression.  There 
is no evidence that the veteran was treated for depression 
during service or within one year of separation from service.  
Evidence of treatment for depression is first shown many 
years after service.  Furthermore, there is no competent 
medical evidence linking his depression to service.  As the 
evidence in this case is not in relative equipoise, the 
veteran may not be afforded the benefit of the doubt.  
Rather, as there is a preponderance of evidence against the 
veteran's claim, it must be denied. 









ORDER

Service connection for depression is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


